Title: To Benjamin Franklin from Borel, 30 September 1778
From: Borel, Antoine
To: Franklin, Benjamin


Monsieur
Ce 30. 7bre. 1778.
Vous me promites la derniere fois que J’eus L’honneur de vous voir de me faire passer les armes et les titres des etats independants de l’amerique. Oserai-je vous prier de vous occuper un instant de cet objet dont j’aurai un extreme Besoin d’ici a tres peu de tems? J’ai L’honneur d’etre avec le plus profond respect Monsieur Votre tres humble et tres obeissant Serviteur
Borelrüe de Boucherat au Coin de celle de Xaintonge a Paris
 
Endorsed: Borel Armes & Titres du Congress
Notation: Paris 30. 7bre. 1778.
